Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 10/02/2019 as modified by the preliminary amendment filed on 10/02/2019.  Claims 26 - 50 are now pending in the present application.

Information Disclosure Statement
The information disclosure statement submitted on 10/02/2019, has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 28 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 2007/0213061 A1, hereinafter Kim), in view of Alfred et al. (US 2017/0181050 A1, hereinafter Alfred).
Regarding claim 26, Kim discloses, a communication device adapted for communicating in a communication system (see e.g., Fig. 2, RNC 210, and/or “RNC for implementing a method for cell selection in a mobile communication system”, Fig. 4, [0047]), the communication device (see e.g., Fig. 2, RNC 210) comprising:
a transceiver (see e.g., Fig. 4, transmitter 400) configured to communicate with first and second communication networks (see e.g., “a radio network controller for exclusively controlling cells of a communication service area which includes a plurality of macro cells and a plurality of micro cells divided from each of the macro cells”, [0022]); and
a controller (see e.g., Fig. 4, controller 402) coupled to the transceiver (see e.g., Fig. 4, Transmitter 400) and configured to: 
determine a mobility status of the communication device (see e.g., “The controller 402 determines if the number of times… Then, the controller 402 determines that the UE is in a high speed state”, Fig. 4, [0048]);

Kim fails to explicitly disclose adjust a cell order of cells of the first and the second communication networks, based on a signal characteristic of the cells of the first and the second networks and the mobility status of the communication device, to generate a prioritized cell list.
In the same field of endeavor, Alfred discloses, adjust a cell order of cells of the first and the second communication networks, based on a signal characteristic of the cells of the first and the second networks and the mobility status of the communication device, to generate a prioritized cell list (see e.g., “Assigning the device to the serving cell can further be based at least in part on multiple prioritized lists of cells, each list of the multiple prioritized lists of cells including cells of a same type.”, [0014] and/or “the case of three types of cells is presented: Large, Small, and Micro cells. Of course, the system could employ more than three defined types of cells. Such definitions could include parameters based on one or more of size…signal strengths, signal range…”, [0056] and/or “A system can classify user devices based on the device's mobility state. The mobility state is a value representing a speed at which the user (and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim with Alfred, in order to make cell handoff assignments using mobility data about a speed at which a device is moving (see Alfred, paragraph [0002]).
Regarding claim 28, Kim and Alfred combined disclose, a speed at which the 
communication device is traveling (see Kim e.g., “a Radio Network Controller (RNC) determines if the number of times of cell reselection during a cell reselection time period given to a particular UE exceeds a predetermined maximum number of times of cell reselection. When the number of times of cell reselection during a cell reselection time period given to a particular UE does not exceed the predetermined maximum number of times, the RNC returns to step 305 in which the RNC determines that the UE is in a low speed state.”, [0044]); and/or 
a change in the speed at which the communication device is traveling (see Kim-061 e.g., “when the sum Ts of the actual occupancy time intervals of the particular UE in Node Bs, services of which the particular UE has used up to then, is larger than the threshold sum Tth of the occupancy time intervals predefined in FIG. 1 for the stay of the UE within the Node Bs, the RNC determines in step 311 that the UE is in a high speed state, and connects to the macro cell”, [0045]).
Regarding claim 29, Kim and Alfred combined disclose, adjusting the cell order of the cells of the first and the second communication networks, based on the signal characteristic of 
prioritizing the cells of the first communication network within the cell list, based on the mobility status of the communication device, to generate the prioritized cell list (see Alfred e.g., “the classification can be one of slow, medium and fast speed”, [0006] and/or “When the system makes a handoff decision, each classification can include at least one of a preferred cell type and at least one acceptable cell type. The preferred cell type for a slow speed classification can include a micro cell type and a small cell type and an acceptable cell type for the slow speed classification includes a large cell type”, [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim with Alfred, in order to make cell handoff assignments using mobility data about a speed at which a device is moving (see Alfred, paragraph [0002]).
Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim, in view of Alfred as applied to claim 26, in view of Hayama et al. (US 2008/0261597 A1, hereinafter Hayama).
Regarding claim 27, Kim and Alfred combined fail to explicitly disclose, a movement sensor configured to detect a movement characteristic of the communication device, wherein the controller is configured to determine the mobility status based on the movement characteristic.
In the same field of endeavor Hayama discloses a movement sensor configured to detect a movement characteristic of the communication device, wherein the controller is configured to determine the mobility status based on the movement characteristic (see e.g., “the wireless terminal also incorporates a GPS receiver and a speed sensor to measure the moving speed of the wireless terminal and the position thereof. Since not only the handoff based on the average moving speed but also the handoff based on the intensity of the pilot signal is added”, [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim and Alfred with Hayama, in order to enable communication with service areas having different wireless communications and handoff purposes based on moving speed (see Hayama, paragraph [0014]).
Claims 30-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim, in view of Alfred as applied to claim 26, in view of Yang et al. (US 2013/0034080 A1, hereinafter Yang).
Regarding claim 30, Kim and Alfred combined fail to explicitly disclose, wherein the established communication is established from a return of a Circuit Switched FallBack (CSFB) communication.
In the same field of endeavor, Yang discloses, wherein the established communication is established from a return of a Circuit Switched FallBack (CSFB) communication (see e.g., “Redirection from one radio access technology (RAT) to another RAT may be used for load 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim and Alfred with Yang, in order to connect user equipment to cell that meets signal quality threshold values and are suitable cells (see Yang, paragraph [0054]).
Regarding claim 31, Kim and Alfred combined fail to explicitly disclose, wherein the first and the second communication networks each comprise a circuit-switched network and a packet-based network.
In the same field of endeavor, Yang discloses, wherein the first and the second communication networks each comprise a circuit-switched network and a packet-based network (see e.g., “inter-working operation between the UE, 2G/3G network, and the LTE network.”, [0051] and/or “Redirection from one radio access technology (RAT) to another RAT may be used for load balancing, and circuit-switched fallback (CSFB) from LTE to other radio access technologies (RATs), such as TD-SCDMA, UMTS FDD, UMTS TDD, and GSM. CSFB is a feature that enables multimode UEs that are capable of communication with the 2G/3G network and the LTE network, to obtain circuit switched (CS) voice services while being camped on a LTE network”, [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim and Alfred with Yang, in order to connect user equipment to cell that meets signal quality threshold values and are suitable cells (see Yang, paragraph [0054]).
Regarding claim 32, Kim, Alfred and Yang combined disclose, wherein the circuit-switched network is a Global System for Mobile Communications (GSM) network and the packet-based network uses a communication technology defined by the 3rd Generation Partnership Project (3GPP) (see Yang e.g., “inter-working operation between the UE, 2G/3G network, and the LTE network.”, [0051] and/or “Redirection from one radio access technology (RAT) to another RAT may be used for load balancing, and circuit-switched fallback (CSFB) from LTE to other radio access technologies (RATs), such as TD-SCDMA, UMTS FDD, UMTS TDD, and GSM. CSFB is a feature that enables multimode UEs that are capable of communication with the 2G/3G network and the LTE network, to obtain circuit switched (CS) voice services while being camped on a LTE network”, [0049] and/or “The UTRAN is the radio access technology or radio access network (RAN) defined as a part of the Universal Mobile Telecommunications System (UMTS), a third generation (3G) mobile phone technology supported by the 3rd Generation Partnership Project (3GPP)”, [0005] and/or “circuit switched fall back (CSFB) from LTE to other radio access technologies (RATs), such as TD-SCDMA, UMTS FDD, UMTS TDD, and GSM”, [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim and Alfred with Yang, in order to connect user equipment to cell that meets signal quality threshold values and are suitable cells (see Yang, paragraph [0054]).
Regarding claim 33, Kim, Alfred and Yang combined disclose, wherein the circuit-switched network uses a second generation (2G) communication technology and the packet-based network uses a fourth generation (4G) communication technology (see Yang e.g., “inter-working operation between the UE, 2G/3G network, and the LTE network.”, [0051] and/or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim and Alfred with Yang, in order to connect user equipment to cell that meets signal quality threshold values and are suitable cells (see Yang, paragraph [0054]).
Regarding claim 34, Kim, Alfred and Yang combined disclose, wherein the circuit-switched network uses a lower generation communication technology than a communication technology generation of the packet-based network (see Yang e.g., “inter-working operation between the UE, 2G/3G network, and the LTE network.”, [0051] and/or “Redirection from one radio access technology (RAT) to another RAT may be used for load balancing, and circuit-switched fallback (CSFB) from LTE to other radio access technologies (RATs), such as TD-SCDMA, UMTS FDD, UMTS TDD, and GSM. CSFB is a feature that enables multimode UEs that are capable of communication with the 2G/3G network and the LTE network, to obtain circuit switched (CS) voice services while being camped on a LTE network”, [0049] and/or “circuit switched fall back (CSFB) from LTE to other radio access technologies (RATs), such as TD-SCDMA, UMTS FDD, UMTS TDD, and GSM”, [0048]).

Regarding claim 35, Kim, Alfred and Yang combined disclose, wherein the packet-based network is a Long Term Evolution (LTE) network (see Yang e.g., “At time 732, the UE 702 resumes a packet switched (PS) session with the LTE network 706”, [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim and Alfred with Yang, in order to connect user equipment to cell that meets signal quality threshold values and are suitable cells (see Yang, paragraph [0054]).
Regarding claim 36, Kim, Alfred and Yang combined disclose, wherein the established communication is established on the packet-based network of the first communication network from a return of a Circuit Switched FallBack (CSFB) communication on the circuit-switched network of the first communication network (see Yang e.g., “At time 716, the UE tunes to a target cell on the indicated 2G/3G network 704. At time 718, a normal circuit switched call is set up on the 2G/3G network 704...At time 732, the UE 702 resumes a packet switched (PS) session with the LTE network 706”, [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim and Alfred with Yang, in order to connect user equipment to cell that meets signal quality threshold values and are suitable cells (see Yang, paragraph [0054]).

Claims 38 and 40-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim, in view of Yang and further in view of Alfred.
Regarding claim 38, Kim discloses, a communication device adapted for communicating in a communication system (see e.g., Fig. 2, RNC 210, and/or “RNC for implementing a method for cell selection in a mobile communication system”, Fig. 4, [0047]), the communication device (see e.g., Fig. 2, RNC 210) comprising:
a transceiver (see e.g., Fig. 4, transmitter 400) configured to communicate with first and second communication networks (see e.g., “a radio network controller for exclusively controlling cells of a communication service area which includes a plurality of macro cells and a plurality of micro cells divided from each of the macro cells”, [0022]), the first and the second communication networks each including a main network and fallback network (see e.g., “a case in which a UE 220 moves between micro cells as shown in FIG. 2 will be discussed. When the number of times for the cell change exceeds six times, it is determined that the UE is moving at a high speed, and the cell is changed from a micro cell to a macro cell”, [0040]); and
a controller (see e.g., Fig. 4, controller 402) coupled to the transceiver (see e.g., Fig. 4, Transmitter 400) and configured to: 
determine a mobility status of the communication device (see e.g., “The controller 402 determines if the number of times… Then, the controller 402 determines that the UE is in a high speed state”, Fig. 4, [0048]);
select, based on the prioritized cell list, a cell of the fallback network of the first communication network to establish a communication on the selected cell (see e.g., “the controller 402 determines that the UE is in a high speed state, connects the UE to a macro cell when the sum Ts is larger than the threshold sum Tth, and determines that the UE is in a low 
Kim fails to explicitly disclose, receive release information from the first communication network using the transceiver, the release information lacking redirection information;
In the same field of endeavor, Yang discloses receive release information from the first communication network using the transceiver, the release information lacking redirection information (see e.g., “The LTE network 606 sends an RRC (radio resource control) connection release message at time 614. The RRC connection release message contains 2G/3G redirection information. At time 616, the UE 602 tunes to the target RAT (2G/3G network) 604 indicated in the RRC connection release message. Next, at time 618, the circuit switched call is setup on the 2G/3G network 604. After a period of time, the UE 602 finishes the call and at time 620, the 2G/3G network 604 sends a RRC connection release message to the UE 602. The release message does not contain any redirection information from the LTE network 606”, Fig. 6, [0052]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim with Yang, in order to 
Kim and Yang combined fail to explicitly disclose prioritize cells of the fallback network of the first communication network over cells of the second communication network within a cell list, based on the mobility status and a signal characteristic of the cells of the fallback network of the first communication network while ignoring system information of the cells of the fallback network of the first communication network, to generate a prioritized cell list;
In the same field of endeavor, Alfred discloses, prioritize cells of the fallback network of the first communication network over cells of the second communication network within a cell list, based on the mobility status and a signal characteristic of the cells of the fallback network of the first communication network while ignoring system information of the cells of the fallback network of the first communication network, to generate a prioritized cell list (see e.g., “Assigning the device to the serving cell can further be based at least in part on multiple prioritized lists of cells, each list of the multiple prioritized lists of cells including cells of a same type.”, [0014] and/or “the case of three types of cells is presented: Large, Small, and Micro cells. Of course, the system could employ more than three defined types of cells. Such definitions could include parameters based on one or more of size…signal strengths, signal range…”, [0056] and/or “A system can classify user devices based on the device's mobility state. The mobility state is a value representing a speed at which the user (and hence the device) is moving…”, [0049] and/or “the system determines that the mobile device is in a radio resource control-idle state and/or a mobility class I (1002). The method next determines whether there is a suitable cell that is preferred for mobility class I (1004). If yes, then the system selects the preferred cell C with the strongest signal (1008)”, Fig. 10, [0087]).

Regarding claim 40, Kim, Yang and Alfred combined disclose, a speed at which the 
communication device is traveling (see Kim e.g., “a Radio Network Controller (RNC) determines if the number of times of cell reselection during a cell reselection time period given to a particular UE exceeds a predetermined maximum number of times of cell reselection. When the number of times of cell reselection during a cell reselection time period given to a particular UE does not exceed the predetermined maximum number of times, the RNC returns to step 305 in which the RNC determines that the UE is in a low speed state.”, [0044]); and/or 
a change in the speed at which the communication device is traveling (see Kim-061 e.g., “when the sum Ts of the actual occupancy time intervals of the particular UE in Node Bs, services of which the particular UE has used up to then, is larger than the threshold sum Tth of the occupancy time intervals predefined in FIG. 1 for the stay of the UE within the Node Bs, the RNC determines in step 311 that the UE is in a high speed state, and connects to the macro cell”, [0045]).
Regarding claim 41, Kim, Yang and Alfred combined disclose, wherein the established communication is established from a return of a Circuit Switched FallBack (CSFB) communication (see Yang e.g., “Redirection from one radio access technology (RAT) to another RAT may be used for load balancing, and circuit-switched fallback (CSFB) from LTE to other radio access technologies (RATs), such as TD-SCDMA, UMTS FDD, UMTS TDD, and GSM”, [0049]).

Regarding claim 42, Kim, Yang and Alfred combined disclose, wherein the main networks of the first and second communication networks are packet-based networks and the fallback networks of the first and second communication networks include circuit-switched networks (see Yang e.g., “inter-working operation between the UE, 2G/3G network, and the LTE network.”, [0051] and/or “At time 636, the UE resumes the packet switched session on the LTE network 606”, [0052] and/or “Redirection from one radio access technology (RAT) to another RAT may be used for load balancing, and circuit-switched fallback (CSFB) from LTE to other radio access technologies (RATs), such as TD-SCDMA, UMTS FDD, UMTS TDD, and GSM. CSFB is a feature that enables multimode UEs that are capable of communication with the 2G/3G network and the LTE network, to obtain circuit switched (CS) voice services while being camped on a LTE network”, [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim and Alfred with Yang, in order to connect user equipment to cell that meets signal quality threshold values and are suitable cells (see Yang, paragraph [0054]).
Regarding claim 43, Kim, Yang and Alfred combined disclose, wherein the circuit-switched network is a Global System for Mobile Communications (GSM) network and the packet-based network uses a communication technology defined by the 3rd Generation Partnership Project (3GPP) (see Yang e.g., “inter-working operation between the UE, 2G/3G 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim and Alfred with Yang, in order to connect user equipment to cell that meets signal quality threshold values and are suitable cells (see Yang, paragraph [0054]).
Regarding claim 44, Kim, Yang and Alfred combined disclose, wherein the circuit-switched network uses a second generation (2G) communication technology and the packet-based network uses a fourth generation (4G) communication technology (see Yang e.g., “inter-working operation between the UE, 2G/3G network, and the LTE network.”, [0051] and/or “Redirection from one radio access technology (RAT) to another RAT may be used for load balancing, and circuit-switched fallback (CSFB) from LTE to other radio access technologies (RATs), such as TD-SCDMA, UMTS FDD, UMTS TDD, and GSM. CSFB is a feature that enables multimode UEs that are capable of communication with the 2G/3G network and the LTE 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim and Alfred with Yang, in order to connect user equipment to cell that meets signal quality threshold values and are suitable cells (see Yang, paragraph [0054]).
Regarding claim 45, Kim, Yang and Alfred combined disclose, wherein at least one of the circuit-switched networks uses a lower generation communication technology than a communication technology generation of at least one of the packet-based networks (see Yang e.g., “inter-working operation between the UE, 2G/3G network, and the LTE network.”, [0051] and/or “Redirection from one radio access technology (RAT) to another RAT may be used for load balancing, and circuit-switched fallback (CSFB) from LTE to other radio access technologies (RATs), such as TD-SCDMA, UMTS FDD, UMTS TDD, and GSM. CSFB is a feature that enables multimode UEs that are capable of communication with the 2G/3G network and the LTE network, to obtain circuit switched (CS) voice services while being camped on a LTE network”, [0049] and/or “circuit switched fall back (CSFB) from LTE to other radio access technologies (RATs), such as TD-SCDMA, UMTS FDD, UMTS TDD, and GSM”, [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim and Alfred with Yang, in order to connect user equipment to cell that meets signal quality threshold values and are suitable cells (see Yang, paragraph [0054]).
Regarding claim 46, Kim, Yang and Alfred combined disclose, wherein at least one of the packet-based networks is a Long Term Evolution (LTE) network (see Yang e.g., “At time 732, the UE 702 resumes a packet switched (PS) session with the LTE network 706”, [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim and Alfred with Yang, in order to connect user equipment to cell that meets signal quality threshold values and are suitable cells (see Yang, paragraph [0054]).
Regarding claim 47, Kim, Yang and Alfred combined disclose wherein the first communication network is associated with a high-speed transportation system and is prioritized over the second communication network for communication devices using the high-speed transportation system, the prioritization being based on the mobility status of the communication device (see Kim e.g., “the controller 402 determines that the UE is in a high speed state, connects the UE to a macro cell when the sum Ts is larger than the threshold sum Tth, and determines that the UE is in a low speed state when the sum Ts is smaller than or equal to the threshold sum Tth. Further, when the number of times of cell reselection during a cell reselection time period given to a particular UE does not exceed the predetermined maximum number of times, the RNC determines that the UE is in a low speed state, and switches the service cell from the macro cell to a micro cell for the UE”, [0048]).
Regarding claim 48, Kim discloses, a method for performing wireless communication by a communication device in a communication system (see e.g., Fig. 2, RNC 210, and/or “RNC for implementing a method for cell selection in a mobile communication system”, Fig. 4, [0047]), including first and second communication networks (see e.g., “a radio network controller for exclusively controlling cells of a communication service area which includes a 
determining a mobility status of the communication device (see e.g., “The controller 402 determines if the number of times… Then, the controller 402 determines that the UE is in a high speed state”, Fig. 4, [0048]);
selecting, based on the prioritized cell list, a cell of the fallback network of the first communication network to establish the fallback communication on the selected cell (see e.g., “the controller 402 determines that the UE is in a high speed state, connects the UE to a macro cell when the sum Ts is larger than the threshold sum Tth, and determines that the UE is in a low speed… Further, when the number of times of cell reselection during a cell reselection time period given to a particular UE does not exceed the predetermined maximum number of times, the RNC determines that the UE is in a low speed state, and switches the service cell from the macro cell to a micro cell for the UE”, Fig. 4, [0048] and/or “a case in which a UE 220 moves between micro cells as shown in FIG. 2 will be discussed. When the number of times for the cell change exceeds six times, it is determined that the UE is moving at a high speed, and the cell is changed from a micro cell to a macro cell”, [0040] and/or “In a mobile communication system supporting the hierarchical cell structure, a cell with a higher priority (HSC_PRIO) is considered because it is possible to reduce the number of measured cells”, [0009]).

In the same field of endeavor, Yang discloses receiving release information from the first communication network in response to a request to initiate a fallback communication, the release information lacking redirection information (see e.g., “the UE 602, at time 612, sends an extended service request message so the UE 602 can disconnect from the LTE network 606 (serving RAT). The LTE network 606 sends an RRC (radio resource control) connection release message at time 614. The RRC connection release message contains 2G/3G redirection information. At time 616, the UE 602 tunes to the target RAT (2G/3G network) 604 indicated in the RRC connection release message. Next, at time 618, the circuit switched call is setup on the 2G/3G network 604. After a period of time, the UE 602 finishes the call and at time 620, the 2G/3G network 604 sends a RRC connection release message to the UE 602. The release message does not contain any redirection information from the LTE network 606”, Fig. 6, [0052]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim with Yang, in order to connect user equipment to cell that meets signal quality threshold values and are suitable cells (see Yang, paragraph [0054]).
Kim and Yang combined fail to explicitly disclose prioritizing cells of the fallback network of the first communication network over cells of the second communication network, based on the mobility status and a signal characteristic of the cells of the fallback network of the 
In the same field of endeavor, Alfred discloses, prioritizing cells of the fallback network of the first communication network over cells of the second communication network, based on the mobility status and a signal characteristic of the cells of the fallback network of the first communication network while ignoring system information of the cells of the fallback network of the first communication network, to generate a prioritized cell list (see e.g., “Assigning the device to the serving cell can further be based at least in part on multiple prioritized lists of cells, each list of the multiple prioritized lists of cells including cells of a same type.”, [0014] and/or “the case of three types of cells is presented: Large, Small, and Micro cells. Of course, the system could employ more than three defined types of cells. Such definitions could include parameters based on one or more of size…signal strengths, signal range…”, [0056] and/or “A system can classify user devices based on the device's mobility state. The mobility state is a value representing a speed at which the user (and hence the device) is moving…”, [0049] and/or “the system determines that the mobile device is in a radio resource control-idle state and/or a mobility class I (1002). The method next determines whether there is a suitable cell that is preferred for mobility class I (1004). If yes, then the system selects the preferred cell C with the strongest signal (1008)”, Fig. 10, [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim and Yang with Alfred, in order to make cell handoff assignments using mobility data about a speed at which a device is moving (see Alfred, paragraph [0002]).
Regarding claim 49, Kim, Yang and Alfred combined disclose, selecting, based on the second prioritized cell list, a cell of the main network of the first communication network to return to from the fallback communication on the fallback network of the first communication network and to establish a communication using the selected cell of the main network of the first communication network (see Kim e.g., “the controller 402 determines that the UE is in a high speed state, connects the UE to a macro cell when the sum Ts is larger than the threshold sum Tth, and determines that the UE is in a low speed… Further, when the number of times of cell reselection during a cell reselection time period given to a particular UE does not exceed the predetermined maximum number of times, the RNC determines that the UE is in a low speed state, and switches the service cell from the macro cell to a micro cell for the UE”, Fig. 4, [0048] and/or “a case in which a UE 220 moves between micro cells as shown in FIG. 2 will be discussed. When the number of times for the cell change exceeds six times, it is determined that the UE is moving at a high speed, and the cell is changed from a micro cell to a macro cell”, [0040] and/or “In a mobile communication system supporting the hierarchical cell structure, a cell with a higher priority (HSC_PRIO) is considered because it is possible to reduce the number of measured cells”, [0009]).
Further Alfred discloses, determining a cell list including cells of the first and the second communication networks (see Alfred e.g., “Assigning the device to the serving cell can further be based at least in part on multiple prioritized lists of cells, each list of the multiple prioritized lists of cells including cells of a same type.”, [0014] and/or “the case of three types of cells is presented: Large, Small, and Micro cells. Of course, the system could employ more than three defined types of cells. Such definitions could include parameters based on one or more of size…signal strengths, signal range…”, [0056] and/or “A system can classify user devices based 
adjusting a cell order of the cells of the first and the second communication networks, based on the signal characteristic of the cells of the first and the second networks, to generate an adjusted cell list (see Alfred e.g., “Assigning the device to the serving cell can further be based at least in part on multiple prioritized lists of cells, each list of the multiple prioritized lists of cells including cells of a same type.”, [0014] and/or “the case of three types of cells is presented: Large, Small, and Micro cells. Of course, the system could employ more than three defined types of cells. Such definitions could include parameters based on one or more of size…signal strengths, signal range…”, [0056]);
prioritizing the cells of the first communication network within the adjusted cell list, based on the mobility status of the communication device, to generate a second prioritized cell list (see Alfred e.g., “Assigning the device to the serving cell can further be based at least in part on multiple prioritized lists of cells, each list of the multiple prioritized lists of cells including cells of a same type.”, [0014] and/or “the case of three types of cells is presented: Large, Small, and Micro cells. Of course, the system could employ more than three defined types of cells. Such definitions could include parameters based on one or more of size…signal strengths, signal range…”, [0056] and/or “A system can classify user devices based on the device's mobility state. The mobility state is a value representing a speed at which the user (and hence the device) is moving…”, [0049]);

Regarding claim 50, Kim, Yang and Alfred combined disclose, the main network is a packet-based network and the fallback network includes a circuit-switched network (see Yang e.g., “inter-working operation between the UE, 2G/3G network, and the LTE network.”, [0051] and/or “At time 636, the UE resumes the packet switched session on the LTE network 606”, [0052] and/or “Redirection from one radio access technology (RAT) to another RAT may be used for load balancing, and circuit-switched fallback (CSFB) from LTE to other radio access technologies (RATs), such as TD-SCDMA, UMTS FDD, UMTS TDD, and GSM. CSFB is a feature that enables multimode UEs that are capable of communication with the 2G/3G network and the LTE network, to obtain circuit switched (CS) voice services while being camped on a LTE network”, [0049]); and
the fallback communication is a Circuit Switched FallBack (CSFB) communication (see Yang e.g., “for load balancing and for circuit switched fall back (CSFB) from LTE to other radio access technologies (RATs), such as TD-SCDMA, UMTS FDD, UMTS TDD, and GSM”, [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim and Alfred with Yang, in order to connect user equipment to cell that meets signal quality threshold values and are suitable cells (see Yang, paragraph [0054]).
Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim, in view of  Yang, in view of Alfred as applied to claim 38, and further in view of Hayama.
Regarding claim 39, Kim, Yang and Alfred combined fail to explicitly disclose, a movement sensor configured to detect a movement characteristic of the communication device, wherein the controller is configured to determine the mobility status based on the movement characteristic.
In the same field of endeavor Hayama discloses a movement sensor configured to detect a movement characteristic of the communication device, wherein the controller is configured to determine the mobility status based on the movement characteristic (see e.g., “the wireless terminal also incorporates a GPS receiver and a speed sensor to measure the moving speed of the wireless terminal and the position thereof. Since not only the handoff based on the average moving speed but also the handoff based on the intensity of the pilot signal is added”, [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kim, Yang and Alfred with Hayama, in order to enable communication with service areas having different wireless communications and handoff purposes based on moving speed (see Hayama, paragraph [0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645